The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §112
1.	The following is a quotation of 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph):
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
2.	Claims 2-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 1 contains a subject matter “coplanar with each other,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The Examiner can’t find anywhere in the disclosure, except for “the cap layer 80 also has…, a function as the third element-containing layer containing chromium as the third element,” which does not support such limitations as “a concentration of the third element contained in the third element-containing layer being richer than a concentration of the third element contained in the second magnetic layer, … the third element-containing layer containing one of the first element and the second element” found in claims 2-5.  In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    481
    58
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    482
    59
    media_image2.png
    Greyscale
4.	Claims 1-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2012/0068284 to Kitagawa et al (hereinafter Kitagawa).
In re claim 1, Kitagawa discloses a magnetic memory device MC comprised of a magnetoresistance effect element MTJ [Fig. 13] including: 
- a first magnetic layer 15 having a variable magnetization “↕” direction [Figs. 2-3 & ¶0068-0069]; 
- a second magnetic layer 10 having a variable magnetization “↕” direction [¶0034-0039];
- a third magnetic layer 20 having a fixed magnetization “↑” direction [Fig. 1-3 & ¶0039, 0059]; and
- a nonmagnetic layer 30 [Figs. 1-3, 10A-C & ¶0034, 0058, 0171], wherein: 
. the first magnetic layer 15 is provided between the second magnetic layer 10 and the third magnetic layer 20 [Fig. 2-3 & ¶0068-0070],
. the nonmagnetic layer 30 is provided between the first magnetic layer 15 and the third magnetic layer 20 [Figs. 1-3 & ¶0047, 0058],
. the second magnetic layer 10 has a superlattice structure in which first element layers 12A-C [Figs.2-3] formed of a first element[,] and second element layers 11, 13 formed of a second element are alternately stacked one on another (¶0077-0078: “the Co film 12A between the Pd film 11 and underlayer 40… the Co film 12B on the Pd film 11 is referred to as upper Co film 12B”), and
. the first element being cobalt [¶0077, 0165-0168], the second element selected from platinum, nickel and palladium (i.e., the Pd film 11, beside the CoFeB film 13, in ¶0071-0076). 
Kitagawa does not suggest second magnetic layer 10 containing chromium as a third element.
It would have been obvious to a person having skills in the art to have modified the second magnetic layer of Kitagawa by utilizing “chromium as a third element.”  Since this is merely an alternative layer/element material, it has been held that substituting one known material for another involves routine skill in the memory device art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 2, Kitagawa discloses:
. the magnetoresistance effect element MTJ including a third element-containing layer (i.e., cap layer, not shown) containing the third element, and
. the second magnetic layer 10 provided between the first magnetic layer 15 and the third element-containing layer [Figs. 1-3].
Daibo is silent about “a concentration of the third element contained in the third element-containing layer being richer than a concentration of the third element contained in the second magnetic layer 10.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed concentration of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen concentration recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 4, Kitagawa discloses:
. the magnetoresistance effect element MTJ including a third element-containing layer (i.e., cap layer, not shown) containing the third element, and
. the third element-containing layer provided between the first magnetic layer 15 and the second magnetic layer 10 [Figs. 1-3].
Daibo is silent about “a concentration of the third element contained in the third element-containing layer being higher than a concentration of the third element contained in the second magnetic layer 10.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed concentration of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen concentration recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 3 & 5, Kitagawa discloses the third element-containing layer containing at least one of the first and the second elements [Figs. 1-3].
In re claim 6, Kitagawa discloses a magnetization direction of the second magnetic layer 10 changing in a same direction as a magnetization direction of the first magnetic layer 15 [Fig. 1 & ¶0068-0069].
In re claim 7, Kitagawa discloses magnetoresistance effect element MTJ obviously having perpendicular magnetization [Figs. 1 & 13-14].
In re claim 8, Kitagawa discloses first magnetic layer 15 containing one of cobalt and iron [¶0068-70].
In re claim 9, Kitagawa discloses the third magnetic layer 20 contains one of cobalt and iron [¶0059]. 
In re claim 10, Kitagawa discloses nonmagnetic layer 30 containing magnesium and oxygen [¶0058]. 
In re claim 11, Kitagawa discloses:
. the magnetoresistance effect element MTJ including a fourth magnetic layer 59 [Fig. 12 & ¶0243] having a fixed magnetization “↓” direction and having anti-ferromagnetic coupling, and
. the first magnetic layer (i.e., layer 15 within multilayer 10, in ¶0068) and the third magnetic layer 20 are provided between the second magnetic layer 10 and the fourth magnetic layer 59 [Fig. 12].
In re claim 12, Kitagawa discloses a switching element (i.e., switches 2, Fig. 13 & ¶0256-0257) connected in serial to the magnetoresistance effect element (i.e., MTJ element 1, in ¶0257-0258) wherein magnetoresistance effect element MTJ and switching element 2 constitute a memory cell MC.
In re claim 13, since Kitagawa discloses the switching element 2 being a two-terminal type switching element [Fig. 13 & ¶0256-0258], Kitagawa inherently teaches or suggests:
. when a voltage applied between two terminals is less than a threshold, the switching element exhibits a high resistance state, and 
. when a voltage applied between the two terminals is higher than or equal to the threshold, the switching element exhibits a low resistance state.
In re claim 14, Kitagawa discloses a first wire BL and a second wire WL, wherein the memory cell MC is connected between the first and the second wires [Figs. 13-14 & ¶0253-0255].			
Contact Information
3.	To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 07, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815